 III the Matter of LOCKHEED AIRCRAFT CORPORATION, EMPLOYERandINTERNATIONALBROTHERIIOODOF ELECTRICAL WORKERS,LOCAL B-11,PETITIONERCase No. 21-R-4028.-Decided May 7, 1948Mr. Robert H. Canan,of Burbank, Calif., for the Employer.Mr. C. DeMontreville,of Los Angeles, Calif., for the Petitioner.Mr. E. R. White,of Los Angeles, Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on December 18, 1947, before Maurice J. Nicoson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLockheed Aircraft Corporation, a California corporation, is en-gaged in the manufacture and sale of aircraft and aircraft parts at itsplants at Van Nuys and Burbank, California, which are the only plantsherein involved.During 1947, the Employer purchased for its Cali-fornia plants raw materials exceeding $30,000,000 in value, of whichmore than 50 percent was received from points outside-the State.Dur-ing the same period, the output of these plants exceeded $50,000,000in value, of which more than 50 percent was shipped to points outsidethe State.We find that the Employer is engaged in commerce within the mean-ing of the National Labor,Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioneris a labor organizationaffiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.77 N. L. R.B., No. 87.507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, Aeronautical IndustrialDistrict Lodge, No. 727, herein called the Intervenor, is a labor organ-ization claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On June 10, 1947, the Petitioner requested the Employer to recog-nize it as the exclusive representative of maintenance electriciansat the Employer's plants herein involved.On June 11, the Petitioner,without awaiting a reply to its request, filed the instant petition.The next day the Employer denied the Petitioner's request for recogni-tion in view of the Employer's contractual relations with the Inter-venor.'The Intervenor moved to dismiss the instant petition on the groundthat, because it was filed before the Employer's refusal to recognizethe Petitioner, the petition was premature.This motion is over-ruled for reasons indicated in an earlier decision 2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit consisting of all maintenance electriciansA and B at the Employer's VanNuysand Burbank,California,plants,including their electrician leadmen and apprentices,but excludingmaintenance helpers and supervisors.Both the Employer and Inter-venor object to the severance of this group from the more compre-hensive unit which has been covered by contracts between them since1937.The Burbank,California,plants of the Employer herein involvedare designatedas Factories A-1, B-1, and B-6.3At the time of thehearing there were 72 maintenance electricians-and leadmen at these1Since1937, theEmployer has executed a series of contracts with the Intervenor coveringthe production and maintenance employees, including the maintenance electricians, at theplants herein involved.The latest of these contracts was executed on June 16, 1947, for aterm of 2 yearsThe instant petition was Sled prior to the execution of this contract.The parties do not urge a contract bar, and we find that the contract is not a bar to thisproceeding.2Hatter ofThe Buckeye Steel Castings Company,75 N L R B. 9828Factories A-1 and B-1 are about one-half mile apart.Factory B-6 is about one-halfmile from A-1 and about 1% miles from B-1. The Van Nuys plant is about 10 milesdistant from the lest. LOCKHEED AIRCRAFT CORPORATION5093 facilities, and 2 more at the Van Nuys plant.Except for minormechanical repairs, their duties relate exclusively to electrical work.They are required to install, relocate, maintain and keep in repairplant electrical systems and equipment.4They have no duties in con-nection with the production or servicing of aircraft or aircraft parts.Maintenance electricians A and B are required by a city -ordinanceto serve an apprenticeship of at least 3 years.-'Although most ofthem work throughout the various factories on trouble-shooting as-signments, they have their headquarters in separate buildings andhave special "cribs" in each factory in which they keep their tools andsupplies and where they do the major part of their work.They arehile theysubject to special occupational hazards from "live" wires.-,.Ware, for the most part, under the same immediate supervision as othermaintenance crafts and work in association with them, the mainte-nance electricians have, in general, separate plant-wide seniority; withvirtually no interchange of personnel as between them and otheremployees of the Employer.We have frequently found appropriate in the aircraft industry unitsof maintenance electricians such as those herein involved.7As al-ready stated, the Intervenor has since 1937 bargained for employeesof the Employer, including the maintenance electricians.However,in recent cases, one of them involving an aircraft plant in the samearea as the plants here involved, we have found appropriate, despitea long history of plant-wide bargaining, a unit of maintenance elec-tricians having duties similar to those of the electricians involved inthe instant case."*At the hearing the duties of maintenance electricians A and B were described in detailMaintenance electrician A installs, maintains, and rewinds motors, and installs spotwelders, electrical panels and switchboards, and the electrical hook-up and control wiresof motors.Maintenance electrician B repairs electrical trouble of a fairly routine type after thetrouble has been diagnosed by maintenance electrician A, bends conduit, threads pipe, pullswires, winds motors, insulates bearings, and performs -,work which is generally less difficultthan, although of the same type as, that performed by maintenance electrician A.5 The Petitioner introduced in evidence copy of an ordinance' of the city of Burbankwhich forbids any person to engage in the work of inside electrical installation in the cityof Burbank unless he has served an apprenticeship of not less than 3 years and passed anexamination given by a Board of Examiners established by the ordinance.6The only exception to this rule cited at the hearing consists in the Employer's policyof transferring laid-off maintenance electricians with more than 5 years' seniority to non-electrical work which they are qualified to do, bumping, if necessary, employees with lessseniority."Matter of Douglas Aircraft Company, Inc,54 N. L. R. B. 67; 55 N. L. R. B. 1511; 52N L. R B 781 ;Matter of Beudix Aviation Corporation,61 N. L. R. B. 993;Matter ofLuscombe Ai? plane Corporation,69 N L It. B. 479,Matter of Consolidated Vultee AircraftCorpoi at ion, 75 N. LR B 1276. See, also,Matter of Waldorf Paper Products Company,7-6N. L R. B 127.-'Matter of Consolidated Vultee Aircraft Corporation, supra; Matter of Waldorf PaperProducts Company, supra.- _ 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the inclusion of the electrician leadmen in the unit wasopposed on other grounds, none of the parties sought their exclusionon the ground that they are supervisors.However, evidence was ad-duced at the hearing that the leadmen work with small multi-craftgroups and assign work to the members of these groups on the basisof their special capabilities; that they make reports to higher super-vision on the performance of the other employees in their groups, aswell as on the completion of particular tasks; and that they effectivelyrecommend wage increases and promotions for such other employees.We, accordingly, find that they are supervisors and shall exclude themfrom the unit.eWe find that the maintenance electricians A and B and their appren-tices are an identifiable, skilled, and homogeneous craft group andmay constitute an appropriate unit, if they so desire.However, weshall make no unit determination pending the outcome of the election`hereinafter directed.If, in this election, a majority of the employeesvoting select the Petitioner, they will be taken to have indicated theirdesire to constitute a separate bargaining unit.Otherwise, we shalldismiss the petition.In accordance with the foregoing, we shall direct that an electionbe held among all maintenance electricians A and B and'their apprentices at the Employer's Burbank and Van Nuys plants, excluding main-tenance helpers, electrician leadmen, and other supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lockheed Aircraft Corpora-tion, Burbank and Van Nuys, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, among the employees in the votinggroup described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud=,ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,and also excluding all employees on strike who are not entitled to rein-In view of this finding, it is unnecessary to discuss the other, objections raised at thehearing to the inclusion of the electricianIeadmen Inthe unit. LOCKHEED AIRCRAFT CORPORATION511statement, to determine whether they desire to be represented by Inter-national Brotherhood of Electrical Workers, Local B-11, or by Inter-national Association of Machinists, Aeronautical Industrial DistrictLodge, No. 727, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.